DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, 4-6, 8-11 and 14-27 remain pending in the application.
The previous rejection under 35 USC 112(b) is withdrawn in response to the amendment.
Applicant’s arguments regarding the rejection of claims 1-6, 10-15 and 19 under 35 USC 102 as being anticipated by McCaffrey have been fully considered. The rejection of claim 1 and its dependents is withdrawn, because McCaffrey fails to teach a compressive strength value for the intermediate layer 82 compared to the platform 78 and root 68. 
The previous rejection of claim 11 and its dependents is withdrawn in response to Applicant’s amendment. A new rejection under 35 USC 103 is provided below. The previous rejection of claim 19 is withdrawn due to the new limitations provided similar to claim 11.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 11, 14-19 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 11, and 19 recite “substantially exclude” or “substantially excluding” the frangible/buffer layer. The metes and bounds of “substantially” excluding are unclear, and there is no special definition of the term in the specification. Thus, it is not possible to determine the extent to which the frangible/buffer layer covers the respective axial and circumferential faces. For this reason, the claims are indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 15, 19 and 24, as far as they are understood, are rejected under 35 USC 103 as being unpatentable over McCaffrey (US2016/0040539). 

    PNG
    media_image1.png
    447
    581
    media_image1.png
    Greyscale

Regarding claim 11, McCaffrey teaches (Figs. 2-4) an airfoil comprising: a fiber-reinforced composite airfoil core (64) defining an airfoil portion (66) and a root portion (68) the root portion defining axial faces and circumferential faces (see annotated Fig. 2), the fiber-reinforced composite airfoil core being subject to core thermal growth; a fiber-reinforced composite wrapping (78) around the root portion, the fiber-reinforced composite wrapping being subject to wrapping thermal growth; and a buffer layer (82) between the root portion and the fiber-reinforced composite wrapping and the circumferential faces substantially excluding the buffer layer (see Figs. 3-4 that illustrate a before and after of the buffer layer being worn away during operation) absorbing a mismatch between the core thermal growth and the platform thermal growth.
“Absorbing a mismatch between the core thermal growth and the platform thermal growth” is treated as a functional limitation. The buffer layer is capable of performing the function of absorbing thermal growth. 
McCaffrey fails to explicitly teach a buffer layer on the axial faces between the root portion and the fiber-reinforced composite wrapping.
However, McCaffrey teaches buffer layer is provided between the root portion and the fiber-reinforced composite wrapping (see Paragraph [0044]), and the wrapping is provided around both the circumferential and axial faces of the root (see annotated Fig. 2 and Figs. 3-4). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the airfoil of McCaffrey and provide a buffer layer on the axial faces between the root portion and the fiber-reinforced composite wrapping to provide a buffer between the root portion and the fiber-reinforced composite wrapping on all interface surfaces between the two components. 
Regarding claim 15, McCaffrey teaches (Figs. 2-4) the buffer layer is a coating.
Regarding claim 19, McCaffrey teaches (Figs. 1-4) a gas turbine engine comprising: a compressor section (44); a combustor (56) in fluid communication with the compressor section; and a turbine section (46) in fluid communication with the combustor, the turbine section having an airfoil that includes a ceramic matrix composite airfoil core (64) defining an airfoil portion (66) and a root portion (68), the root portion defining axial faces and circumferential faces (see annotated Fig. 2); a ceramic matrix composite wrapping (78) around the root portion; and a buffer layer (82) between the root portion and 
McCaffrey fails to explicitly teach a buffer layer on the axial faces between the root portion and the ceramic matrix composite wrapping.
However, McCaffrey teaches buffer layer is provided between the root portion and the ceramic matrix composite wrapping (see Paragraph [0044]), and the wrapping is provided around both the circumferential and axial faces of the root (see annotated Fig. 2 and Figs. 3-4). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the airfoil of McCaffrey and provide a buffer layer on the axial faces between the root portion and the ceramic matrix composite wrapping to provide a buffer between the root portion and the ceramic matrix composite wrapping on all interface surfaces between the two components. 
Regarding claim 24, McCaffrey fails to teach the buffer layer has a compressive strength of less than 25 MPa and a porosity, by volume percent, of 50% to 90%.
Since applicant has not disclosed that having the buffer layer have specific mechanical properties solves any stated problem or is for any particular purpose above the fact that the buffer layer provides separation between airfoil components and it appears that the buffer layer of McCaffrey would perform equally well with the mechanical properties as claimed by applicant, it would have been an obvious matter of design choice to modify the airfoil of McCaffrey by utilizing a compressive strength of less than 25 MPa and a porosity by volume percent of 50% to 90% as claimed for the purpose of providing separation between airfoil components.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over McCaffrey in view of Jadidian et al. (US2017/0067345).
Regarding claim 16, McCaffrey teaches the airfoil of claim 15, but fails to teach the ceramic coating is selected from the group consisting of alumina, silicon carbide, and combinations thereof.
In an analogous art, Jadidian teaches a CMC blade. Jadidian teaches an insulating material layer including an assemblage of hollow spheres of alumina (Paragraph [0022]).

Regarding claims 17-18, McCaffrey teaches the airfoil of claim 11, but fails to teach the frangible layer includes hollow spheres disposed in a matrix, wherein the matrix is selected from the group consisting of alumina, silicon carbide, and combinations thereof.
In an analogous art, Jadidian teaches a CMC blade. Jadidian teaches an insulating material layer including an assemblage of hollow spheres of alumina disposed in an oxide matrix of alumina (Paragraph [0022]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the airfoil of McCaffrey and change the frangible layer to include hollow spheres disposed in a matrix, wherein the matrix is alumina as taught by Jadidian to provide insulation.
Allowable Subject Matter
Claims 1, 5-6, 8-10 and 20-23 and 25-27 are allowed.
Claims 2, 4 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the invention recited in claims 25-27 is deemed to be an unobvious improvement over McCaffrey. McCaffrey fails to teach the frangible layer crushing into fractured pieces under compressive stress due to differential thermal expansion between the ceramic matrix composite wrapping and the root portion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMERON A CORDAY/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745